        Case 1:20-cv-03156-SAB   ECF No. 1   filed 10/02/20   PageID.1 Page 1 of 12




 1
     Thomas Zeilman, WSBA #28470
     LAW OFFICES OF THOMAS ZEILMAN
 2   32 N. 3rd Street, Suite 310
 3
     P.O. Box 34
     Yakima, WA 98901
 4   Telephone: (509) 575-1500
 5   Email: tzeilman@qwestoffice.net

 6   David F. Askman, CO Bar #44423
 7   THE ASKMAN LAW FIRM LLC
     1543 Champa Street, Suite 400
 8   Denver, CO 80202
 9   Telephone: (720) 407-4331
     Email: dave@askmanlaw.com
10
11   Shona Voelckers, WSBA #50068
     Anthony Aronica, WSBA #54725
12   YAKAMA NATION OFFICE OF LEGAL COUNSEL
13   P.O. Box 151 / 401 Fort Road
     Toppenish, WA 98948
14   Telephone: (509) 865-7268
15   Emails: shona@yakamanation-olc.org,
     anthony@yakamanation-olc.org
16
     Attorneys for Plaintiff
17
18                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
19
20
21   CONFEDERATED TRIBES AND                      Case No.: ________________
     BANDS OF THE YAKAMA NATION,
22
                                     Plaintiff,    COMPLAINT FOR CERCLA
23    v.                                           COST RECOVERY AND
                                                   DECLARATORY JUDGMENT
24    CITY OF YAKIMA, a municipal
      corporation,
25
                                   Defendant.
26


                                                               LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                  32 N. Third Street, Suite 310 / P.O. Box 34
                                                                    Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 1                                  Phone (509) 575-1500
        Case 1:20-cv-03156-SAB    ECF No. 1    filed 10/02/20   PageID.2 Page 2 of 12




 1         Plaintiff Confederated Tribes and Bands of the Yakama Nation alleges:

 2
                                  NATURE OF THE ACTION
 3
           1.    This is a civil action for recovery of costs under Section 107(a) of
 4
     the Comprehensive Environmental Response, Compensation, and Liability Act
 5
     (“CERCLA”), 42 U.S.C. § 9607(a). The Plaintiff seeks to recover the un-
 6

 7
     reimbursed response costs it has incurred, as well as a declaratory judgment of

 8   liability for future response costs, in connection with the historic, ongoing, and

 9   threatened release of hazardous substances into the environment at, on, and from
10   the I-82 Exit 33A Landfill facility, which is located within the City of Yakima,
11   Washington (the “Site”).
12
13                           JURISDICTION AND VENUE
14
           2.    This Court has jurisdiction over the subject matter of this action, and
15
     the Defendant, pursuant to 28 U.S.C. § 1331, and Sections 107 and 113 of
16
     CERCLA, 42 U.S.C. §§ 9607 and 9613.
17
           3.    Venue is proper in this District under Section 113(b) of CERCLA,
18
     42 U.S.C. § 9613(b), and 28 U.S.C. § 1391(b), because the claims arose, and the
19
     threatened and actual release of hazardous substances occurred and is occurring,
20
21
     within the Eastern District of Washington.

22
                                        PARTIES
23
24         4.    Plaintiff Confederated Tribes and Bands of the Yakama Nation

25   (“Yakama Nation”) is a federally-recognized Indian tribe and the legal successor
26


                                                                 LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                    32 N. Third Street, Suite 310 / P.O. Box 34
                                                                      Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 2                                    Phone (509) 575-1500
        Case 1:20-cv-03156-SAB       ECF No. 1     filed 10/02/20   PageID.3 Page 3 of 12




 1   in interest to the Indian signatories to the Treaty with the Yakamas of June 9,
 2   1855 (12 Stat. 951) (“Treaty”). Under Article III of the Treaty, the Yakama Na-
 3   tion reserved for itself and its members the right to take fish at all “usual and ac-
 4   customed places,” including within the Yakima River Basin and the larger Co-
 5
     lumbia River Basin.
 6
           5.      Yakama Nation’s Treaty-reserved fishing rights in the Yakima Basin
 7
     have been recognized by courts of the State of Washington through proceedings
 8
     in the Yakima River Basin water rights adjudication. See, e.g., Washington Dept.
 9
     of Ecology v. Yakima Reservation Irrig. Dist., et. al., 121 Wn.2d 257, 850 P.2d
10
     1306 (1993). Such rights have also been recognized by this Court and on appeal.
11
     See Kittitas Reclamation Dist. v. Sunnyside Valley Irrig. Dist., 763 F.2d 1032 (9th
12
13
     Cir. 1985).

14         6.      Defendant is a municipal corporation organized under the laws of the

15   State of Washington.
16
17                            STATUTORY FRAMEWORK
18         7.      Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides, in part:
19                 (1) the owner and operator of a vessel or a facility,

20                 (2)   any person who at the time of disposal of any hazardous sub-
                         stance owned or operated any facility at which such hazardous
21
                         substances were disposed of . . .
22
                   (4)   . . . shall be liable for –
23
                         (A) all costs of removal or remedial action incurred by. . .an
24
                            Indian tribe not inconsistent with the national contingency
25                          plan…
26


                                                                     LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                        32 N. Third Street, Suite 310 / P.O. Box 34
                                                                          Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 3                                        Phone (509) 575-1500
        Case 1:20-cv-03156-SAB     ECF No. 1      filed 10/02/20       PageID.4 Page 4 of 12




 1         8.     CERCLA Section 101(20)(A) defines “owner or operator” to include
 2   “any person owning or operating such facility.” 42 U.S.C. § 9601(20)(A).
 3         9.     CERCLA Section 101(21) defines “person” to include a “municipali-
 4   ty.” 42 U.S.C. § 9601(21).
 5
           10.    CERCLA Section 101(22) defines “release” to include “any spilling,
 6
     leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
 7
     leaching, dumping, or disposing into the environment (including the abandonment
 8
     or discarding of barrels, containers, and other closed receptacles containing
 9
     any hazardous substance or pollutant or contaminant).” 42 U.S.C. § 9601(22).
10
           11.    CERCLA Section 101(9) defines “facility” to include any “pit, pond,
11
     lagoon, impoundment, ditch, landfill, [or] storage container,” or any “site or area
12
13
     where a hazardous substance has been deposited, stored, disposed of, or placed,

14   or otherwise come to be located . . . .” 42 U.S.C. § 9601(9).

15         12.    CERCLA Section 101(25) defines “respond” or “response” as “re-
16   move, removal, remedy, and remedial action.” 42 U.S.C. § 9601(25).
17         13.    CERCLA Section 101(23) defines “remove” or “removal” as “the
18   cleanup or removal of released hazardous substances from the environment, such
19   actions as may    be    necessary    taken      in     the      event        of      the      threat
20   of release of hazardous substances into the environment, such actions as may be
21   necessary    to    monitor,    assess,    and        evaluate        the release or           threat
22
     of release of hazardous substances, the disposal of removed material, or the tak-
23
     ing of such other actions as may be necessary to prevent, minimize, or mitigate
24
     damage to the public health or welfare or to the environment, which may other-
25
     wise result from a release or threat of release.” 42 U.S.C. § 9601(23).
26


                                                                        LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                           32 N. Third Street, Suite 310 / P.O. Box 34
                                                                             Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 4                                           Phone (509) 575-1500
        Case 1:20-cv-03156-SAB     ECF No. 1   filed 10/02/20   PageID.5 Page 5 of 12




 1           14.   CERCLA Section 101(24) defines “remedy” or “remedial action” to
 2   include “those actions consistent with permanent remedy taken instead of or in
 3   addition to removal actions in the event of a release or threatened release of a
 4   hazardous substance into the environment, to prevent or minimize the release of
 5
     hazardous substances so that they do not migrate to cause substantial danger to
 6
     present or future public health or welfare or the environment. . . .” 42 U.S.C. §
 7
     9601(24).
 8
             15.   CERCLA Section 101(36) defines “Indian tribe” to mean “any Indi-
 9
     an tribe, band, nation, or other organized group or community . . . which is recog-
10
     nized as eligible for the special programs and services provided by the United
11
     States to Indians because of their status as Indians.” 42 U.S.C. § 9601(36).
12
13
             16.   CERCLA Section 114(a) provides that “Nothing in this chapter shall

14   be construed or interpreted as preempting any State from imposing any additional

15   liability or requirements with respect to the release of hazardous substances with-
16   in such State.”
17
18
                                FACTUAL ALLEGATIONS

19           17.   The Site is located on two parcels adjacent to the Yakima River east
20   of North 8th Street and north of East E Street within the limits of the City of Ya-
21   kima.
22           18.   The Yakima River is a “usual and accustomed fishing place” of the
23
     Yakama Nation under Article III of the Treaty.
24
25
26


                                                                 LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                    32 N. Third Street, Suite 310 / P.O. Box 34
                                                                      Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 5                                    Phone (509) 575-1500
        Case 1:20-cv-03156-SAB      ECF No. 1    filed 10/02/20    PageID.6 Page 6 of 12




 1         19.    Since time immemorial a constituent band of the Yakama Nation oc-
 2   cupied a village at or near the Site. This tribal group was relocated to another area
 3   when the Northern Pacific Railroad was constructed through the City of Yakima.
 4         20.    After the railroad was built, the properties comprising the Site were
 5
     part of a non-Indian ranch.
 6
           21.    In 1903 the Cascade Lumber Company purchased and developed the
 7
     Site properties for use as a lumber mill. Cascade Lumber merged with Boise
 8
     Payette Lumber Company in the late 1950s to form Boise Cascade. Approximate-
 9
     ly 60 percent of the area of the lumber mill was occupied by large log ponds.
10
           22.    The lumber mill gradually transitioned from using ponds for wood
11
     storage to using log decks with sprinklers. The southernmost log pond was
12
13
     drained, and a portion of this pond was used by the Defendant as a municipal sol-

14   id waste landfill (“landfill”) within what is now the Site.

15         23.    Between 1963 and 1972 the landfill was used by the Defendant to
16   dispose of solid waste. The Yakima County Health Department closed down the
17   landfill in 1972.
18         24.    The landfill was never lined, and covered approximately twenty-
19   eight acres in area. Average depth of the landfill has been estimated at about
20   twelve feet, with the deepest portion located in the southeast corner measuring as
21   much as thirty feet below the surface.
22
           25.    Estimates of volumes of municipal solid waste disposed in the land-
23
     fill range from 388,000 cubic yards to 452,000 cubic yards.
24
           26.    The Site is a “facility” within the meaning of Section 101(9) of
25
     CERCLA, 42 U.S.C. § 9601(9).
26


                                                                   LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                      32 N. Third Street, Suite 310 / P.O. Box 34
                                                                        Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 6                                      Phone (509) 575-1500
        Case 1:20-cv-03156-SAB            ECF No. 1     filed 10/02/20    PageID.7 Page 7 of 12




 1         27.         The Defendant was an “operator” of the Site within the meaning of
 2   Section 101(20)(A) of CERCLA, 42 U.S.C. § 9601(20)(A).
 3         28.         Past solid waste disposal practices by the Defendant have resulted in
 4   leaking and leaching of hazardous chemicals and metals from the landfill into
 5
     soils and groundwater at the Site. These contaminants include, but may not be
 6
     limited     to,     diesel   range     organics;     heavy     oils;    vinyl       chloride;        n-
 7
     nitrosodiphenylamine;          4,4’-DDT;         4,4’-DDD;          endosulfan         II;      bis(2-
 8
     ethylhexyl)phthalate; 3,3’-dichlorobenzidine; lead; chromium; arsenic; iron;
 9
     manganese; nitrate; and PCB aroclors.
10
           29.         On or about January 11, 1996, Defendant first notified the Washing-
11
     ton Department of Ecology (“Ecology”) of the inadvertent discovery of hazardous
12
13
     contaminants at the Site during the construction of the I-82 Exit 33A off-ramp.

14         30.         From 1997 to 2015, the Defendant, in coordination with Ecology,

15   conducted soil and groundwater investigations to identify releases or potential re-
16   leases at and from the Site. Pursuant to the Washington Model Toxics Control
17   Act (“MTCA”), an Environmental Site Assessment was completed in 2008. A
18   MTCA Remedial Investigation (“RI”) report was issued in 2009 and a supple-
19   mental RI issued in 2015.
20         31.         Site investigations conducted by the Defendant and Ecology have
21   shown that as a result of the Defendant’s waste disposal practices at the landfill,
22
     soil and groundwater at and from the Site are contaminated with “hazardous sub-
23
     stances” as that term is defined in Section 101(14) of CERCLA, 42 U.S.C. §
24
     9601(14).
25
26


                                                                          LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                             32 N. Third Street, Suite 310 / P.O. Box 34
                                                                               Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 7                                             Phone (509) 575-1500
        Case 1:20-cv-03156-SAB     ECF No. 1    filed 10/02/20   PageID.8 Page 8 of 12




 1           32.   There were and are “releases” within the meaning of Section 101(22)
 2   of CERCLA, 42 U.S.C. § 9601(22), as well as the threat of continuing releases, of
 3   hazardous substances into the environment at and from the Site.
 4           33.   Ecology transmitted a letter to the Defendant dated March 30, 2017,
 5
     identifying the Defendant as a potentially liable person (“PLP”) for hazardous
 6
     substance releases at the Site pursuant to MTCA. Ecology issued a formal deter-
 7
     mination that the Defendant is a PLP for the Site in a letter dated May 5, 2017.
 8
             34.   Pursuant to MTCA, on July 9, 2018, Ecology executed Agreed Or-
 9
     der (“AO”) No. 15861 with the Defendant. The AO requires the Defendant to
10
     produce an updated conceptual site model, a draft feasibility study, and an interim
11
     action report (together “Interim Action Plan”) to conduct a removal and/or reme-
12
13
     dial action for a portion of hazardous releases at the Site related to road construc-

14   tion.

15           35.   The Defendant’s and Ecology’s activities in connection with the con-
16   tamination at the Site constitute a “response” within the meaning of Section
17   101(25) of CERCLA, 42 U.S.C. § 9601(25).
18           36.   The Defendant’s and Ecology’s activities in connection with the con-
19   tamination at the Site constitute “removal” and/or “remedial action” within the
20   meanings of Sections 101(23)-(24) of CERCLA, 42 U.S.C. §§ 9601(23)-(24).
21           37.   Beginning in 2018, Yakama Nation participated in response actions
22
     at the Site and has incurred costs thereby. Response actions include meetings,
23
     telephone calls, and electronic mail among representatives of Ecology, the De-
24
     fendant, and the Yakama Nation’s Fisheries Program, as well as written corre-
25
26


                                                                  LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                     32 N. Third Street, Suite 310 / P.O. Box 34
                                                                       Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 8                                     Phone (509) 575-1500
        Case 1:20-cv-03156-SAB      ECF No. 1   filed 10/02/20   PageID.9 Page 9 of 12




 1   spondence and comments by Fisheries staff to Ecology on the AO and Interim
 2   Action Plan.
 3           38.    The Plaintiff is an “Indian tribe” within the meaning of Section
 4   101(36) of CERCLA, 42 U.S.C. § 9601(36).
 5
             39.    Plaintiff has repeatedly made written and verbal requests to the De-
 6
     fendant through respective legal counsel to try and reach an agreement to reim-
 7
     burse the Yakama Nation for its past response costs, as well as adequately fund
 8
     all of its future costs of participation. The Defendant has refused Yakama Na-
 9
     tion’s requests.
10
             40.    Failure by the Defendant to agree to reimburse and adequately fund
11
     these costs has already limited, and will severely limit, the Yakama Nation’s abil-
12
13
     ity to properly respond to the hazardous releases at the Site. The Defendant’s fail-

14   ure to reimburse past response costs has injured the Plaintiff, and the Defendant’s

15   failure to pay for future response costs will also injure the Plaintiff by preventing
16   the Yakama Nation from adequately protecting its interest in remediation of the
17   Site.
18
19                              FIRST CLAIM FOR RELIEF
20                         (Recovery of CERCLA Response Costs)
21           41.    The allegations in Paragraphs 1 through 40 are incorporated herein
22   by reference.
23           42.    As a result of the releases or threatened releases of hazardous sub-
24
     stances at the Site, the Yakama Nation has incurred response costs as defined by
25
     Sections 101(25) and 107(a) of CERCLA, 42 U.S.C. §§ 9601(25) and 9607(a).
26


                                                                  LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                     32 N. Third Street, Suite 310 / P.O. Box 34
                                                                       Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 9                                     Phone (509) 575-1500
       Case 1:20-cv-03156-SAB     ECF No. 1    filed 10/02/20   PageID.10 Page 10 of 12




 1         43.    The costs incurred by the Yakama Nation at the Site are not incon-
 2   sistent with the National Contingency Plan, 40 C.F.R. Part 300.
 3         44.    As of September 28, 2020, the Yakama Nation has incurred at least
 4   $15,000.00 in unreimbursed response costs for the I-82 Exit 33A Landfill site.
 5
           45.    Pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), the
 6
     Defendant is liable to the Yakama Nation for all costs incurred by the Yakama
 7
     Nation to date in connection with its response actions for and at the Site.
 8
 9
                             SECOND CLAIM FOR RELIEF
10
                                  (Declaratory Judgment)
11
           46.    The allegations in paragraphs 1 through 45 are incorporated herein
12
     by reference.
13
           47.    A present and justiciable controversy has arisen and exists between
14
15
     the Yakama Nation and the Defendant relating to liability for any past and future

16   costs incurred by the Yakama Nation to respond to releases or threatened releases

17   of hazardous substances at or from the Site.
18         48.    Pursuant to 42 U.S.C. § 9613(g)(2), the Yakama Nation seeks and is
19   entitled to a declaratory judgment that Defendant is a liable party under Section
20   107(a) of CERCLA, 42 U.S.C. § 9607(a), for future response costs incurred by
21   the Yakama Nation at the Site.
22
23                                PRAYER FOR RELIEF
24
           WHEREFORE, Plaintiff, the Confederated Tribes and Bands of the Yaka-
25
     ma Nation, respectfully requests that the Court:
26


                                                                  LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                     32 N. Third Street, Suite 310 / P.O. Box 34
                                                                       Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 10                                    Phone (509) 575-1500
       Case 1:20-cv-03156-SAB      ECF No. 1     filed 10/02/20   PageID.11 Page 11 of 12




 1         1.     Award the Yakama Nation a judgment against the Defendant, for all
 2   unreimbursed response costs incurred by the Yakama Nation in connection with
 3   selection of a remedial action for the I-82 Exit 33A Landfill Site in an amount to
 4   be determined at trial, including all costs incurred in this action, plus interest;
 5
           2.     Enter a declaratory judgment on the liability of the Defendant for the
 6
     Yakama Nation’s future response costs in connection with the remedial action at
 7
     the Site that will be binding on any subsequent action or actions by Yakama Na-
 8
     tion to recover further response costs;
 9
           3.     Grant such other and further relief as this Court deems appropriate.
10
11
           DATED this 2nd day of October, 2020.
12
13                                             Respectfully submitted,
14
                                               /s/ Thomas A. Zeilman
15                                             Thomas A. Zeilman, WSBA #28470
                                               LAW OFFICES OF THOMAS ZEILMAN
16
                                               32 N. 3rd Street, Suite 310
17                                             P. O. Box 34
                                               Yakima, WA 98907-0487
18
                                               Telephone: (509) 575-1500
19
                                               /s/ David F. Askman
20
                                               DAVID F. ASKMAN, CO Bar #44423
21                                             THE ASKMAN LAW FIRM LLC
                                               1543 Champa Street, Suite 400
22
                                               Denver, CO 80202
23                                             Telephone: (720) 407-4331
24
                                               /s/ Shona Voelckers_____________________
25                                             Shona Voelckers, WSBA #50068
                                               Anthony Aronica, WSBA #54725
26


                                                                    LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                       32 N. Third Street, Suite 310 / P.O. Box 34
                                                                         Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 11                                      Phone (509) 575-1500
      Case 1:20-cv-03156-SAB   ECF No. 1   filed 10/02/20   PageID.12 Page 12 of 12




 1
                                       YAKAMA NATION
                                       OFFICE OF LEGAL COUNSEL
 2                                     P.O. Box 150 / 401 Fort Road
 3
                                       Toppenish, WA 98948
                                       Telephone: (509) 865-7268
 4
 5                                     Attorneys for Plaintiff

 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                              LAW OFFICES OF TOM ZEILMAN
     COMPLAINT FOR CERCLA COST RECOVERY                 32 N. Third Street, Suite 310 / P.O. Box 34
                                                                   Yakima, WA 98907
     AND DECLARATORY JUDGMENT — 12                                Phone (509) 575-1500
